Citation Nr: 0530340	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-03 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the Chicago, 
Illinois Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
PTSD.  Jurisdiction of the veteran's appeal was subsequently 
transferred to the San Juan, Puerto Rico Regional Office 
(RO).

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing at the RO in June 2004.  A 
transcript of the hearing is of record.

In March 1995, by rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  The veteran 
did not appeal that decision and it became final.  In April 
1999, the veteran submitted a claim for PTSD and the RO 
adjudicated the claim on the merits.  However, the Board must 
first determine the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for PTSD before making a decision on the merits.


FINDINGS OF FACT

1.  In a decision dated March 1995, the RO denied the 
veteran's claim for service connection for PTSD.  He was 
properly notified and did not file an appeal, and that 
decision became final.  

2.  Evidence received since the March 1995 RO decision is 
new, bears substantially and directly on the matter at hand; 
and, is so significant that it must be considered with all 
evidence of record in order to fairly adjudicate the appeal.

3.  The evidence of record does not show that the veteran 
suffers from PTSD related to a confirmed in-service stressor.


CONCLUSIONS OF LAW

1.  Subsequent to the final March 1995 decision, new and 
material evidence has been presented to reopen the claim of 
service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).

2.  The veteran is not shown to suffer from PTSD due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
 
The Board notes that a substantially complete claim was 
received in April 1999, prior to the enactment of the VCAA.  

An RO letter dated in March 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
the March 2001 letter, VA notified the veteran of his 
responsibility to submit evidence that showed that his 
condition was related to service.  This letter informed the 
veteran of what evidence was necessary to substantiate claims 
for service connection.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ's August 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the March 2003 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.  Clearly from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the March 2001 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision").  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Additionally, the September 2000 statement of the case and 
March 2003 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


New and Material Evidence

In March 1995, the RO denied the veteran's claim for service 
connection for PTSD.  The veteran did not appeal the decision 
and it became final.

Evidence of record at the time of the March 1995 decision 
included the veteran's service medical records, a private 
medical record, VA outpatient medical records, and a VA 
examination.

The veteran's service medical records are negative for a 
diagnosis of PTSD or treatment for symptoms of PTSD.  His 
separation examination showed that he was psychiatrically 
normal.  The veteran's Form DD-214 showed that he received 
the Combat Action Ribbon and Navy Achievement Medal with 
"V".  The veteran's service personnel records show that he 
participated in combat operations between January 1970 to 
January 1971.

An August 1984 letter from a private social worker, C.L., 
ACSW, reveals that the veteran had been attending group and 
individual therapy sessions at a Vet Center since early July 
and he had been experiencing anxiety related to his Vietnam 
experience.

VA outpatient treatment records dated from July 1984 to 
November 1984 showed that the veteran was under treatment for 
psychological care.  No diagnosis was given.

A July 1984 letter from a private medical center shows that 
the veteran investigated receiving treatment at the mental 
health center.

In October 1994, the veteran underwent a VA mental health 
examination.  The veteran did not report any stressors for 
his PTSD.  The diagnosis was schizoid personality disorder.

Since the March 1995 rating decision, the RO received the 
veteran's VA outpatient medical records, VA examination 
reports, private medical records, the veteran's statements, 
and the veteran's travel board hearing testimony.

In April 1999, the veteran submitted VA outpatient medical 
records dated from October 1981 to March 1994.  The records 
reveal that the veteran received psychiatric treatment during 
this time.  In an October 1981 medical record, the examiner 
noted that the veteran was seeing a social worker who 
believed that the veteran had PTSD, but further information 
was needed.  The diagnosis was atypical anxiety reaction.  In 
a September 1985 application for medical care, it is noted 
that the veteran reported having nightmares, poor sleeping, 
tension, ongoing stress, and generalized anxiety.  He thought 
often of combat experiences in Vietnam and dreamt of these 
experiences.  He also had visions of shadows or figures of 
people.  The physician noted that the veteran had some 
evidence of PTSD and should be evaluated further in the 
mental health clinic.  An October 1993 medical record shows a 
diagnosis of PTSD by history.  A November 1993 record shows 
that the veteran was diagnosed with PTSD under DSM-III 
criteria.  A March 1994 record shows the veteran with an 
initial diagnosis of PTSD.

In August 1999, the veteran underwent a VA examination.  The 
VA examiner noted that he reviewed the veteran's claims 
folder.  The diagnosis was anxiety disorder, not otherwise 
specified.  The examiner opined that based on the veteran's 
history, symptoms, claims and records, he did not fulfill the 
diagnostic criteria for PTSD.

In March 2002, the veteran submitted a stressor letter that 
identified the incidents that he experienced in Vietnam.  He 
stated that he saw dead bodies of enemy men and other men 
being killed.  He stated that he opened fire on the enemy men 
and hit three of them.  His partner was wounded during this 
firefight and he never saw him again.  He mentioned another 
time when he killed other enemy men.  He identified two 
soldiers from his unit that were killed by friendly fire.  
Another soldier who arrived with him on the same chopper to 
Vietnam was killed when he tripped a booby trap.  He also saw 
a Marine take a mortar from some children and it exploded 
killing the soldier.  He identified two other soldiers that 
died during a search and destroy mission.  Seven more were 
wounded.  Another identified soldier was killed during a 
search and destroy mission when he came under heavy mortar 
and small arms fire.  He assisted in trying to keep the 
soldier alive.  He also had to make a positive identification 
of the soldier at the morgue.  He mentioned that he saw 
several civilians being killed as well.  Further, he stated 
that he came under enemy fire at times and he thought he was 
going to die.  The veteran asserted that after Vietnam, he 
would often wake up sweating and screaming after having 
nightmares.  He had bouts of acute depression.  He did not 
have many friends and had trouble with his employer.  When he 
would hear sudden noises, he would have to hit the ground and 
the sound of a helicopter would remind him of Vietnam.  He 
felt emotionally dead and wondered why he survived when many 
of his friends did not.

In March 2002, the veteran submitted a letter from a private 
therapist, S.R., MFT, who stated that he was qualified to 
establish the existence of a PTSD disability.  He stated that 
he administered a Trauma Symptom Inventory (TSI) in July 2001 
that measures 10 different sub-scales:  anxiety, depression, 
anger, dissociation, sexual concerns, dysfunctional sexual 
behavior, self-endangering behavior, post-traumatic 
intrusion, post-traumatic avoidance, and impaired self-
reference.  According to the test results, the veteran 
measured statistically significant scores above the norm on 
four of the 10 sub-scales:  anxiety, dissociation, post-
traumatic intrusion, and post-traumatic avoidance.  The 
Impact of Event Scale (IES) was administered in July 2001.  
The test suggests that a score of 26 is the cut-off point for 
a clinically significant reaction.  The IES alone does not 
diagnose PTSD or necessarily assess a person's ability to 
function.  IES has four scales:  sub-clinical range, mild 
range, moderate range, and severe range of PTSD.  IES is 
further broken down in Intrusion and Avoidance scales.  The 
veteran's results were 59 points with Intrusion being 31 
points and Avoidance being 28 points.  The 59 points would 
place the veteran in the severe range of PTSD.  The Davidson 
Trauma Scale (DTS) was also administered in July 2001.  The 
DTS is a 17 item self-rated scale for PTSD intended for use 
with any adult who has been exposed to a serious trauma, as 
understood in the DSM-IV.  The DTS offers many advantages 
including good diagnostic accuracy, good test-retest and 
split-half reliability, good internal consistency, and good 
concurrent, construct and predictive validity.  Further, the 
DTS is able to distinguish between individuals with a current 
diagnosis of PTSD and those without such a diagnosis.  Scores 
for DTS range from 0 to 136.  The veteran's total score was 
115, which placed him in the category for very severe PTSD.  
The scores for this category range from 100-136.  The 
Mississippi Scale for Combat-Related PTSD was administered on 
July 2001.  The Mississippi Scale is a 35-item self-report 
psychological assessment instrument that can be used as an 
adjunctive measure in making a PTSD diagnosis, and is derived 
from the criteria for the disorder in the Diagnostic and 
Statistical Manual of Mental Disorders (DSMIII-R).  The 
Mississippi Scale measures five categories of traumatic 
stress:  exposure to a trauma outside the range of usual 
experience; intrusive experiences, such as memories, 
flashbacks, or nightmares; avoidance, indicated by the 
suppression of thoughts and feelings or the evasion of 
situations; arousal, represented by sleep disturbances, anger 
outbursts, or hypervigilance; and duration of any 
disturbance.  The maximum score is 175.  The cutoff score 
identifying respondents as PTSD symptomatic is 84 or non-PTSD 
symptomatic is below 84.  The veteran's total score was 143 
points, which suggested the veteran had very severe PTSD and 
confirmed both the individual and collective findings of the 
TSI, the IES and the DTS.  S.R., MFT stated that as a result 
of the traumatic events the veteran experienced while in 
Vietnam and the subsequent homecoming experience, he was 
suffering from chronic and very severe PTSD and had suffered 
for many years with this condition.

In March 2003, the veteran submitted a listing of his fellow 
soldiers that were killed in action during his tour in 
Vietnam.

In March 2003, the veteran underwent a VA mental health 
examination.  The examiner noted that he reviewed the 
veteran's claims folder.  It was noted that the veteran did 
not report any nightmares, intrusive or distressing thoughts, 
or avoidant behavior related to traumatic experiences in 
Vietnam.  The veteran described his experience in Vietnam and 
stated that enemy trying to liberate the civilians that were 
prisoners in the camp attacked his camp.  The battle lasted 
for three hours and one of his companions was wounded.  In 
another incident, his base was attacked and two soldiers were 
killed.  The examiner noted that the veteran did not report 
feeling intense fear, helplessness or horror at the time when 
he experienced the events in Vietnam.  He also did not report 
being wounded in combat.  The examiner did not observe the 
veteran to be anxious, distressed or depressed when 
describing his experiences in Vietnam.  The examiner 
concluded that the veteran's mental disorder did not meet the 
DSM-IV criteria to establish a diagnosis of PTSD.  The 
veteran was not able to specify and describe in detail a 
severe and horribly traumatic event or incident experienced 
in combat.  He was not observed to become anxious, distressed 
or depressed when he was expressing his helplessness at the 
time when he was experiencing the events in Vietnam.  There 
was no evidence in the veteran's clinical picture of 
avoidance of stimuli associated with the trauma and numbing 
of general responsiveness, which is criterion C to establish 
a diagnosis of PTSD.  His memories about Vietnam were not 
intrusive, persistent and distressing thoughts that 
interfered with daily function.  Because the examiner could 
not identify signs and symptoms of PTSD and a definite, 
extreme traumatic stressor, the examiner could not establish 
a link between the stressor and the signs and symptoms of the 
veteran's mental disorder.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified.

In January 2004, the Center of Behavioral Health, a private 
facility, treated the veteran.  The medical record reveals 
that the veteran reported wanting treatment for PTSD.  He 
stated that he had nightmares from the time that he was in 
the war and slept poorly.  Noises made him anxious.  He also 
reported being previously diagnosed with PTSD.  The diagnosis 
was anxiety disorder and to rule out PTSD.  He was referred 
to a psychiatrist for evaluation and follow-up.

In February 2004, a private physician, D.G., M.D, treated the 
veteran.  The veteran reported having anxiety, lack of 
concentration, depression, and suffering headaches.  He 
mentioned that the precipitating factor was because he was in 
the Vietnam War and that he was treated in the United States 
veteran's clinic for PTSD for six years.  The diagnosis was 
PTSD and major depression disorder.

The veteran testified during a travel board hearing at the RO 
before the undersigned Veterans Law Judge in June 2004.  He 
stated that the first time he was diagnosed with PTSD was at 
the Veteran's Clinic in Chicago, Illinois in the late 1970's.  
He further stated that he received continued care for his 
PTSD from the Chicago VA medical center in either the late 
1970's or early 1980's.  His last treatment at the Chicago VA 
medical center was in 1992.  He also testified as to certain 
stressors in the military; specifically, he saw two Marines 
killed and eight other Marines that were wounded.  In 
addition, his unit came under fire one morning and one of his 
fellow soldiers was wounded.  He stated that he believed his 
PTSD was related to his combat experience in Vietnam.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopenedbecause reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Generally, a claim, which has been denied in an unappealed RO 
decision or an unappealed Board decision, may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (a);  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

After careful review of the evidence of record, the Board 
finds that the private medical records from S.R., MFT and 
D.G., M.D. are new and material evidence.  These documents 
diagnose the veteran as having a current diagnosis of PTSD.  
As the veteran was denied service connection for PTSD in 
March 1995 because he did not have a current diagnosis of 
PTSD, this evidence is new because it was not previously of 
record at the time of the March 1995 RO rating decision, and 
the evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran has a current diagnosis of PTSD.

Service Connection for PTSD

The veteran and his representative contend, in substance, 
that the veteran suffers from PTSD as a result of his service 
in the Republic of Vietnam.  Applicable law provides that 
service connection will be granted if it is shown a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty.  38 U.S.C.A. § 
1110 (West 2002).

A "determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

If the claimed stressor is unrelated to combat, a veteran's 
lay testimony regarding the in-service stressor is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by "credible supporting evidence."  See 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

According to the medical evidence of record, the Board finds 
that service connection for PTSD is not warranted.  As such, 
the Board notes that the veteran was diagnosed with PTSD by 
S.R., MFT in August 2001 and by D.G., M.D. in February 2004.  
Further, the veteran has VA outpatient medical records that 
diagnose him with PTSD under DSM-III criteria in November 
1993.  However, the veteran has had three VA examinations 
conducted in October 1994, August 1999 and March 2003 that do 
not show a diagnosis of PTSD.  The August 1999 and March 2003 
VA examiners noted that they reviewed the veteran's entire 
claims folder, which included the November 1993 diagnosis of 
PTSD by the VA outpatient medical center and included the 
August 2001 diagnosis of PTSD by S.R., MFT for the March 2003 
VA examiner.  Notably, the March 2003 VA examiner elicited 
detailed stressors from the veteran who reported specific 
events that occurred while he was in Vietnam.  The VA 
examiner noted that while the veteran was reporting these 
events, such as soldiers and civilians being killed and 
soldiers being wounded, the veteran did not report feeling 
intense fear, helplessness, or horror at the time when he 
experienced the events in Vietnam.  In addition, the examiner 
did not observe the veteran to be anxious, distressed or 
depressed when describing his experiences in Vietnam.  The 
examiner also noted that the veteran did not report having 
nightmares about his combat experiences and did not report 
intrusive or distressing thoughts, or avoidant behavior 
related to traumatic experiences in combat.  Therefore, the 
examiner opined that the veteran's symptoms did not meet the 
DSM-IV criteria to establish a diagnosis of PTSD.

The Board finds that this opinion of the March 2003 examiner 
is more probative than the other diagnoses of PTSD given by 
the VA outpatient medical center in November 1993, S.R., MFT 
as given in August 2001, and D.G., M.D. as given in May 2004.  
In this regard, the Board notes that the medical records from 
these medical providers do not include the veteran reporting 
specific stressors from his combat experience.  The most 
recent diagnosis of PTSD from D.G., M.D. shows the veteran 
asserting that his depression and other symptoms were caused 
by his having been in the Vietnam War, but he did not give 
any specific incident in service for which he was relating 
his current symptoms.  Conversely, the March 2003 VA examiner 
elicited specific instances of the veteran's combat 
experience in Vietnam, and after examination, he determined 
that the veteran did not meet the criteria for PTSD as 
related to his combat experience under DSM-IV because he 
could not identify a definite traumatic stressor showing a 
link to the veteran's current mental disorder.  As the 
requirement for PTSD is that there must be a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and the medical evidence in this case 
does not show a link between the veteran's current disability 
and a specific in-service stressor, the Board concludes that 
service connection for PTSD is not warranted.  38 C.F.R. § 
3.304(f) (2004).


ORDER

1.  New and material evidence having been submitted, the 
claim for service connection for PTSD is reopened.  

2.  Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


